This is an appeal from the district court of Oklahoma county. Plaintiffs in error, city of Oklahoma City, a municipal corporation, O.M. Mosier, city manager of said city, and John Watt, chief of police of said city, were defendants in the lower court, and defendant in error, H.E. Grigsby, was plaintiff below. The parties will herein be referred to as plaintiff and defendants, as they appeared in the trial court.
The district court, upon application of plaintiff, who owned and operated a restaurant in Oklahoma City, wherein he dispensed 3.2% beer, restrained the city and the designated officers thereof from enforcing a city ordinance in so far as concerned the collection of an annual license fee of $15 from the plaintiff as a dispenser of such beer.
That judgment is attacked here, and the question necessary for our determination is whether or not chapter 204, S. L. 1933 (Sp. Sess.), prohibited or excluded the defendants from charging a license fee as a prerequisite to plaintiff's right to dispense such beer within the limits of such city.
Plaintiff contends that section 11 of chapter 204, S. L. 1933 (Sp. Sess.), prohibits the levying of any tax or license fee by the city. Such section provides as follows:
"The tax imposed by any law of the state on nonintoxicating beverages, as defined herein, shall be exclusive of any tax, license fee or charge upon the sale, distribution, possession or handling of such nonintoxicating beverages; and is exempt from the terms of any general sales tax now in force or which may hereafter be adopted."
On this question the defendants maintain that such section is void under section 57, article 5, of the Constitution, in that section 11 of the 1933 Act is not related to the subject-matter as expressed in the title of the act. They say, further, that section 11 of the act was not intended for the purpose as applied by the trial court.
We quote the title of the act as follows:
"An Act providing for the enforcement of the laws of the state imposing license fees and taxes upon nonintoxicating beverages containing more than one-half of one per centum of alcohol, by volume, and not more than three and two-tenths per centum of alcohol, by weight; defining terms; providing the manner of issuing licenses to wholesalers and retail dealers; providing that taxes shall be paid by wholesalers; and by retail dealers in certain cases; providing for distribution under the terms and provisions of House Bill No. 647, Regular Session of the Fourteenth *Page 24 
Legislature, for use by school districts immediately upon receipt thereof; prescribing the conditions under which sales of beverages, as herein defined, way be made and the taxes thereon may be paid; providing how such taxes may be paid and for reports and returns thereof; providing for reports by manufacturers, wholesale and retail dealers; prescribing penalties for failure to pay taxes; for failure to make returns and reports and for the violation of laws and the rules and regulations of the Oklahoma Tax Commission; providing that such nonintoxicating beverages possessed, offered for sale, sold or transported, in violation of law, shall be subject to confiscation and destruction, and that motor vehicles transporting such beverages, in violation of law, shall be subject to confiscation and sale, and defining the procedure therefor, and defining the duties of county attorneys and the Oklahoma Tax Commission in connection therewith; requiring bonds for wholesalers and retail dealers, providing the amounts thereof and defining the sureties and securities that may be accepted, and providing for review of the action of the Commission thereon; providing for liens upon taxpayers' property and for tax warrants; providing how such beverages may be transported; providing for the revocation of licenses; providing for injunctions; providing for remedy by suit against taxpayers; providing a legal remedy for aggrieved taxpayers; prescribing the manner in which such beverages shall be labeled and prohibiting the use of any substitute therefor; providing that the provisions of this act shall be severable, that its provisions shall not be a burden upon interstate commerce, and declaring an emergency."
The constitutional provision relied upon provides:
"Every act of the Legislature shall embrace but one subject, which shall be clearly expressed in its title. * * *" Art. 5, sec. 57.
In considering the question of the sufficiency of the title of the act, we observe the language of this court in the case of In re County Com'rs of Counties Comprising Seventh Judicial Dist., 22 Okla. 435, 98 P. 557, wherein the court in discussing this same provision of our Constitution said:
"The other abuse against which, this provision was levied was to prevent matters foreign to the main objects of a bill from finding their way into such enactment surreptitiously. Substantially such a provision is found in many of the state Constitutions, and, as is usual in such cases, judges have differed in their interpretation of the same. The best-considered cases, however, appear to have established the following propositions: That the clause is mandatory; that its requirements are not to be exactingly enforced, or in such a technical manner as to cripple legislation; that the title of a bill may be very general, and need not contain an abstract of the contents of the bill, or specify every clause therein, it being sufficient if they are all referable and cognate to the subject expressed. Everything which is necessary to make a complete enactment, or to result as a complement of the thought therein contained is included in and authorized by such title expressed in general terms."
The defendants argue that the city ordinance, involved in this cause is purely regulatory, and is well within the police power of the city as granted by its charter, the state laws of the state, and the state Constiution, and that nowhere in the title of the bill is to be found anything to indicate that the Legislature intended by the bill to withdraw such power or abridge the same.
We have carefully examined the above-quoted title of the act, and conclude that the subject and purpose of the act is clearly stated therein, to wit: To provide for and regulate the possession, transportation and sale of 3.2% beer, and the licensing thereof, as a nonintoxicating beverage.
If the title to the bill indicates that the Legislature therein is providing for the issuing of licenses and the payment of the fees thereof, it would appear that a provision in the bill providing that no other fees or taxes shall be charged therefor is clearly related to the subject-matter as expressed in the title. The Legislature had the unquestioned right to provide for the issuing of licenses and the charging of a fee for dispensing the beer, and the title to the act clearly discloses that to be the subject of legislation. Having such right, it also had the right to provide that such fees or charges should not be made by other governing bodies of the state, and an exclusion of such other governing bodies to levy any further fees or charges for the same rights and privileges cognate and directly associated with such subject-matter of the acts.
We are of the opinion that the object of the constitutional provision here considered is fully satisfied in the instant case, for the reason that it appears that no one could have or should have been misled by the title of the act under consideration. By that title the persons entitled to the notice afforded thereby were apprised of the intention of the Legislature to legislate regarding licensing dispensers of beer, and *Page 25 
having been so notified, it is easy to assume that they might have expected the Legislature to have excluded all others than those named from issuing the licenses or charging a fee therefor.
We have examined Johnson v. Grady County, 50 Okla. 188,150 P. 497; Holcomb v. C., R.I.  P. Ry. Co., 27 Okla. 667,112 P. 1023; State v. Johnson, 90 Okla. 21, 215 P. 945; Casner v Meriwether, 152 Okla. 246, 4 P.2d 19; Board of County Commissioners v. Giddings, 159 Okla. 103, 14 P.2d 418; Pitts v. Allen, 138 Okla. 295, 281 P. 126; Gilmer v. Hunt,167 Okla. 175, 29 P.2d 59, and State ex rel. Board of Education of the City of Tulsa v. Morley, 168 Okla. 259, 34 P.2d 258, which are the cases cited by the defendants, and upon which their contention on this question is principally based. We find nothing in those cases contrary to our conclusion here. It would appear every case of this nature must be decided in accordance with the interpretation placed upon the title by the court in each particular case, and through all of the cases heretofore decided we find the court adhering to the rule disclosed by the above-quoted excerpt from In re County Com'rs of Counties Comprising Seventh Judicial Dist., supra.
With reference to the defendants' contention that section 11 of the legislative act under consideration was not intended to prohibit the defendant city from charging a license fee, we are forced to the conclusion that the language therein contained was there employed for that purpose, and with that intention, or that it is wholly without any intelligent meaning.
It is suggested that had other language been employed by the Legislature in section 11, that section might have more clearly and forcefully expressed the legislative intent. With that suggestion we are inclined to agree, but we must consider and construe that section and the act as it stands.
It is the duty of the courts to ascertain from the language employed in the statutory enactment, the true intent of the Legislature, and the purpose of the legislative act will never be thwarted if such purpose can be ascertained.
The defendants suggest that the section means that when an owner of the beer has paid the license fee and taxes imposed by chapter 153, S. L. 1933, and chapter 204, S. L. 1933 (Sp. Sess.), the beverage itself will not be subject to the payment of ad valorem tax, nor the sale thereof subject to the sales tax provided by state laws.
The defendants suggest that section 11, under consideration, means this and nothing more. We must reject that reasoning as unsound. While we agree with this suggestion in part, we cannot follow it to its final conclusion.
The material statement of section 11 of the act is as follows:
"The tax imposed by any law of the state on nonintoxicating beverages, as defined herein shall be exclusive of any tax, license fee or charge upon the sale, distribution, possession or handling of such nonintoxicating beverages."
The opening statement, "The tax imposed by any law of the state," includes all taxes that are levied or imposed by state law. And this section, in substance, provides that such taxes as are imposed by state laws shall be exclusive of any tax on the sale, distribution, or possession of the beverage. Obviously it was the legislative intent that such taxes as are imposed by state laws shall be exclusive of any other tax on the sale, distribution, or possession of the beverage. While that word "other" is not included in the act as used in the preceding sentence, yet the same meaning is expressed in the act. The word "exclusive," as used in the language of section 11 of the act, must necessarily have referred to a tax, license fee, or charge sought to be levied or imposed by some other agency than by a state law.
To give to this provision the meaning argued for by defendants would be to hold that it means, in substance, that any or all taxes that might be imposed by state laws would be exclusive of all other taxes, license fees, or charges imposed by state law. That would be a most strained construction, and would render that provision of the section wholly without meaning.
In Protest of Chicago, R.I.  P. Ry. Co., 137 Okla. 186,279 P. 319, this court held:
"It is a cardinal rule that, in the construction of statutes, the legislative intent must govern, and to arrive at the legislative intent the entire act must be considered, together with all other enactments upon the same subject, and, when the intention of the Legislature can be gathered from the entire statute, words may be modified, altered, or supplied, to give the statute the force and effect which the Legislature intended." *Page 26 
And in State ex rel. Board of Education of City of Tulsa v. Morley et al., 168 Okla. 259, 34 P.2d 258, this court held:
"A statute should be given construction which renders every word operative rather than one which renders some words idle and nugatory.
"The presumption is that the Legislature expressed its intent in a statute and that it intended what it expressed.
"When the meaning of a portion of the body of a legislative act is uncertain, it is proper to consider the title of the act to determine the legislative intent, in this jurisdiction where the Constitution requires that the purpose of an act be clearly expressed in its title. Section 57, art. 5, Const. Okla."
We conclude that the Legislature, in employing the language used, could have had no other interest or purpose than to provide that the taxes, license fees, or charges levied by state law shall be exclusive of or in lieu of any other tax, license fee, or charge, by any other governmental agency or municipality of the state. It follows from that conclusion that the act operates to deprive the city of the right to impose a tax, license fee, or charge upon the sale of the beverage.
The city ordinance, in addition to the license fee provision, contained various regulatory provisions. There is no question as to the general authority of the city to reasonably and properly regulate the conduct of various kinds of business, and various kinds of business establishments in the city. That is conceded in plaintiff's brief. The trial court only restrained the city from enforcing the ordinance in so far as concerned the collection of the annual license fee or charge. That judgment was correct, but in affirming we do not limit or restrict the city in the proper use or application of its regulatory powers.
Other questions are discussed by the parties, but in view of our conclusion, it becomes unnecessary to consider them here. The judgment of the district court is affirmed.
McNEILL, C. J., and RILEY, BAYLESS, BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. OSBORN, V. C. J., dissents.